

115 S1350 IS: Workforce Democracy and Fairness Act
U.S. Senate
2017-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1350IN THE SENATE OF THE UNITED STATESJune 14, 2017Mr. Alexander (for himself, Mr. Hatch, Mr. Isakson, Mr. Flake, Mr. Scott, Mr. Roberts, Mr. Lankford, Mr. Thune, Mr. Young, Mr. Perdue, Mr. Boozman, Mr. McCain, Mr. McConnell, Mr. Risch, and Mr. Enzi) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the National Labor Relations Act with respect to the timing of elections and pre-election
			 hearings and the identification of pre-election issues, and to require
			 that lists of employees eligible to vote in organizing elections be
			 provided to the National Labor Relations Board.
	
 1.Short titleThis Act may be cited as the Workforce Democracy and Fairness Act. 2.Pre-election hearings; list of employees eligible to vote in electionsSection 9(c)(1) of the National Labor Relations Act (29 U.S.C. 159(c)(1)) is amended in the matter following subparagraph (B)—
 (1)by inserting , but in no circumstances less than 14 calendar days after the filing of the petition after upon due notice; (2)by inserting after with respect thereto. the following: ‘‘An appropriate hearing shall be one that is non-adversarial with the hearing officer charged, in collaboration with the parties, with the responsibility of identifying any relevant and material pre-election issues and thereafter making a full record thereon. Relevant and material pre-election issues shall include, in addition to unit appropriateness, the Board’s jurisdiction and any other issue the resolution of which may reasonably be expected to impact the outcome of the election. Parties may independently raise any relevant and material pre-election issue or assert any relevant and material position at any time prior to the close of the hearing.’’;
 (3)by striking and shall certify the results thereof and inserting to be conducted as soon as practicable but no earlier than 35 calendar days after the filing of an election petition. The Board shall certify the results of the election after it has ruled on each pre-election issue not resolved before the election and any additional issue pertaining to the conduct or results of the election; and
 (4)by adding at the end the following: Not earlier than 7 days after a final determination by the Board of the appropriate bargaining unit, the Board shall acquire from the employer a list of all employees eligible to vote in the election to be made available to all parties, which shall include the names of the employees, and one additional form of personal contact information of the employee (such as telephone number, email address, or mailing address) chosen by the employee in writing..